Citation Nr: 1638662	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-42 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a right distal fibula fracture.

2. Entitlement to a rating in excess of 10 percent for right knee strain.

3. Entitlement to a rating in excess of 10 percent for right hip strain.

4. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1978 to September 1981.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying entitlement to an increased disability compensation rating in excess of 20 percent for right distal tibia fracture residuals, and in excess of 10 percent for right knee and hip strain, and denying entitlement to service connection for a right shoulder condition.  This appeal was previously remanded for additional development in April 2014 and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that while the Veteran initially indicated that he did not want a hearing before a Veterans Law Judge in his September 2010 formal appeal, subsequent to the April 2014 Board remand decision the Veteran submitted a June 2014 Board video-conference hearing request.  However, the Veteran was not scheduled for such a hearing.  Accordingly, remand of this appeal consistent with the Veteran's hearing request is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran at his correct address and his representative, if any, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




